DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 2, 5, 11 are amended; Claims 6 - 10 are withdrawn; Claims 16 - 20 are added.  Claims 1 – 5, 11 – 20 are currently pending and subject to examination.

Response to Arguments
In light of the amendments to the claims to remedy the informalities pointed out in the previous office action, the rejection under 35 U.S.C. 112(b) applied to claims 2, 5, is withdrawn; however since a remedy to the informalities pointed out in the previous office action was not applied to claims 12 and 15, the rejection under 35 U.S.C. 112(b) to claims 12 and 15 is maintained.
Applicant’s arguments with respect to claim(s) 1 – 5, 11 – 20 have been fully considered; however, in light of the amendments to the claims, a new ground of rejection is made in view of Salem et al. (US 20190253200 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 12 recites the limitation "the transmission is a physical downlink shared channel (PDSCH) transmission" in lines 1 - 2.  This recitation renders the claim vague and indefinite as it is not clear to which previously recited “transmission” in claim 11 (a transmission opportunity) or (a transmission of the plurality of transport blocks), the recitation of “the transmission” in claim 12 refers to. A similar issue exists in claim 15 lines 2 – 3.
NOTE: For examination purposes, “the transmission” in claims 12 and 15 is interpreted to refer back to “a transmission of the plurality of transport blocks” in claim 11.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170034817 A1) in view of Baldemair (US 20200287691 A1) and Salem et al. (US 20190253200 A1).

Regarding claim 1, Park et al. discloses a method (Park et al., FIG. 10) of wireless communication performed by a wireless communication device (Park et al., FIG. 23, device 10; [0115] a method of increasing a data transmission window within channel occupying time in a manner of reflecting a signal transmission initiation characteristic on random timing according to an LBT operation to data transmission while transformation of a transport block (TB) generated in a subframe (SF) unit is minimized, where the method may be extensively applied to a system operating in an unlicensed band), comprising: 
performing rate matching of coded bits of each transport block, of a plurality of transport blocks (Park et al., [0117] a transmission node performs rate-matching (bit-level puncturing) under an assumption that data transmission is initiated in each of a plurality of the OFDM symbols in the time window), on a per-channel basis among a plurality of channels in a wideband channel of an unlicensed spectrum (Park et al., [0117] the transmission node generates a Transport Block (TB) (or a TB of a specific size) for the whole of OFDM symbols in an SF, in relation to [0121] a TB indicated as data in MAC layer is divided into a plurality of CBs in PHY layer and channel coding is applied to each of a plurality of the CBs), 
wherein the rate matching is performed on the per-channel basis in a first set of slots of a transmission opportunity (Park et al., [0118] permitting data transmission in a very first OFDM symbol after the M number of OFDM symbols, where a time window including flexible data transmission initiation timing according to the LBT operation is referred to as flexible TX time window), and 
wherein the rate matching of coded bits is performed such that coded bits of each transport block, of the plurality of transport blocks, are mapped to a respective one of the plurality of channels (Park et al., [0119] when a TB is generated under an assumption that the TB uses all OFDM symbols in an SF, if it is able to transmit a signal according to a result of an LBT operation prior to a specific OFDM symbol after a plurality of sets of coded bits of which rate-matching (bit-level puncturing) is applied to a plurality of OFDM symbol positions capable of initiating data transmission in the flexible TX time window are generated in a procedure of performing channel coding on the TB, transmitting coded bits corresponding to the specific OFDM symbol).
Park et al. [0127] discloses the transmission node may inform the reception node of information on a rate-matching procedure (bit-level puncturing pattern) according to a data transmission start OFDM symbol in the flexible TX window; however, Park et al. does not expressly disclose receiving, based at least part on performing the rate matching on the per-channel basis and after a transmission of the plurality of transport blocks on the plurality of channels, per-channel acknowledgment information associated with the plurality of channels; and selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels.
Baldemair, for example, from an analogous field of endeavor (Baldemair, [0067] rate matching adjusts the set of coded bits representing the data to make room for the UCI) discloses receiving, based at least part on performing the rate matching on the per-channel basis and after a transmission of the plurality of transport blocks on the plurality of channels (Baldemair, [0067] rate matching requires the UE and network to have a coherent understanding of whether UCI is present or not and the size of it, otherwise the network may not be able to decode the uplink data), per-channel Baldemair, [0074] acknowledgement information for subject transmission, on PDSCH, received or scheduled after the UL grant may be considered, wherein the acknowledgement information may require multi-bit feedback, due to CBG configuration, or a MIMO transmission with two or more transport blocks).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, based at least part on performing the rate matching on the per-channel basis and after a transmission of the plurality of transport blocks on the plurality of channels, per-channel acknowledgment information associated with the plurality of channels as taught by Baldemair with the system of Park et al. in order to feedback multiple ACK/NACK bits (Baldemair, [0076]).
Park et al. and Baldemair do not expressly disclose selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels.
Salem et al., for example, from an analogous field of endeavor (Salem et al., [0073] reliable LBT-resilient mechanisms for the resource allocation of the uplink control channel and the transmission of the HARQ feedback in the unlicensed spectrum) discloses selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information (Salem et al., [0075] a bandwidth part (BWP) is partitioned into four adjacent frequency subbands or frequency regions, where a PDCCH in one of the subbands includes a DCI that schedules a downlink transmission of a TB to the UE in a PDSCH.  The DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB), a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2, immediately before the uplink transmission starting point).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels as taught by Baldemair with the system of Park et al. in order to transmit on multiple uplink time-frequency resource partitions (Salem et al., [0076]).

Regarding claims 2, 12, Park et al. – Baldemair - Salem et al. discloses the transmission of the plurality of transport blocks is a physical downlink shared channel (PDSCH) transmission (Baldemair, [0069] the scheduled PDSCH data signaling, in particular may represent a subject transmission, and the associated HARQ feedback transmission (acknowledgement feedback)).  The motivation is the same as in claim 1.

Regarding claims 3, 13, Park et al. - Baldemair - Salem et al. discloses multiple grants, each associated with a respective one of the plurality of transport blocks, are provided to another wireless communication device (Salem et al., [0057] the bandwidth parts (BWPs) configured for a UE on the same CC may have the same or different bandwidths, where the one or more BWPs configured for one UE may partially or fully overlap with the one or more BWPs configured for one or more of the other UEs on the CC).  The motivation is the same as in claim 1.

Regarding claims 4, 14, Park et al. - Baldemair - Salem et al. discloses a single grant, associated with each of the plurality of transport blocks, is provided to another wireless communication device (Park et al., [0119] a transmission node may inform a reception node of the OFDM symbol at which the data transmission is initiated via specific control information).

Regarding claims 5, 15, Park et al. - Baldemair - Salem et al. discloses when a channel, of the plurality of channels, is punctured in association with transmitting the transmission of the plurality of transport blocks (Park et al., [0119] the reception node may detect the number of punctured data symbols in a manner that the transmission node transmits a reservation signal to the reception node immediately before the data transmission is performed), a contention window, of the plurality of contention windows and associated with the channel, is selectively adjusted (Park et al., [0119] it may be efficient to minimize the time window according to a necessity in the aspect of increasing a data transmission window, where the aspect of increasing the data transmission window, the flexible TX time window may also be comprehended as a flexible time gap for performing an LBT operation) based at least in part on acknowledgement information associated with a subsequent transmission (Baldemair, [0074] acknowledgement information for subject transmission, on PDSCH, received or scheduled after the UL grant may be considered, wherein the acknowledgement information may require multi-bit feedback, due to CBG configuration, or a MIMO transmission with two or more transport blocks).  The motivation is the same as in claim 1.

Regarding claim 11, Park et al. discloses a wireless communication device for wireless communication (Park et al., FIG. 23, device 10), comprising: a memory (Park et al., FIG. 23, memory 12); and one or more processors (Park et al., FIG. 23, processor 11) operatively coupled to the memory (Park et al., [0157] processor 11 is connected operationally to the memory 12), the memory and the one or more processors configured to: 
perform rate matching of coded bits of each transport block, of a plurality of transport blocks (Park et al., [0117] a transmission node performs rate-matching (bit-level puncturing) under an assumption that data transmission is initiated in each of a plurality of the OFDM symbols in the time window), on a per-channel Park et al., [0117] the transmission node generates a Transport Block (TB) (or a TB of a specific size) for the whole of OFDM symbols in an SF, in relation to [0121] a TB indicated as data in MAC layer is divided into a plurality of CBs in PHY layer and channel coding is applied to each of a plurality of the CBs), 
wherein the rate matching is performed on the per-channel basis in a first set of slots of a transmission opportunity (Park et al., [0118] permitting data transmission in a very first OFDM symbol after the M number of OFDM symbols, where a time window including flexible data transmission initiation timing according to the LBT operation is referred to as flexible TX time window), and 
wherein the rate matching of coded bits is performed such that coded bits of each transport block, of the plurality of transport blocks, are mapped to a respective one of the plurality of channels (Park et al., [0119] when a TB is generated under an assumption that the TB uses all OFDM symbols in an SF, if it is able to transmit a signal according to a result of an LBT operation prior to a specific OFDM symbol after a plurality of sets of coded bits of which rate-matching (bit-level puncturing) is applied to a plurality of OFDM symbol positions capable of initiating data transmission in the flexible TX time window are generated in a procedure of performing channel coding on the TB, transmitting coded bits corresponding to the specific OFDM symbol).
Park et al. [0127] discloses the transmission node may inform the reception node of information on a rate-matching procedure (bit-level puncturing pattern) according to a data transmission start OFDM symbol in the flexible TX window; et al. does not expressly disclose receiving, based at least part on performing the rate matching on the per-channel basis and after a transmission of the plurality of transport blocks on the plurality of channels, per-channel acknowledgment information associated with the plurality of channels; and selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels.
Baldemair, for example, from an analogous field of endeavor (Baldemair, [0067] rate matching adjusts the set of coded bits representing the data to make room for the UCI) discloses receiving, based at least part on performing the rate matching on the per-channel basis and after a transmission of the plurality of transport blocks on the plurality of channels (Baldemair, [0067] rate matching requires the UE and network to have a coherent understanding of whether UCI is present or not and the size of it, otherwise the network may not be able to decode the uplink data), per-channel acknowledgment information associated with the plurality of channels (Baldemair, [0074] acknowledgement information for subject transmission, on PDSCH, received or scheduled after the UL grant may be considered, wherein the acknowledgement information may require multi-bit feedback, due to CBG configuration, or a MIMO transmission with two or more transport blocks).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, based at least part on performing the rate matching on the per-channel basis and after a transmission of et al. in order to feedback multiple ACK/NACK bits (Baldemair, [0076]).
Park et al. and Baldemair do not expressly disclose selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels.
Salem et al., for example, from an analogous field of endeavor (Salem et al., [0073] reliable LBT-resilient mechanisms for the resource allocation of the uplink control channel and the transmission of the HARQ feedback in the unlicensed spectrum) discloses selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information (Salem et al., [0075] a bandwidth part (BWP) is partitioned into four adjacent frequency subbands or frequency regions, where a PDCCH in one of the subbands includes a DCI that schedules a downlink transmission of a TB to the UE in a PDSCH.  The DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB), a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2, immediately before the uplink transmission starting point).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels as taught by Baldemair with the system of Park et al. in order to transmit on multiple uplink time-frequency resource partitions (Salem et al., [0076]).

Regarding claims 16, 19, Park et al. - Baldemair - Salem et al. discloses performing the rate matching of coded bits of each transport block, of the plurality of transport blocks, for each of the plurality of channels (Park et al., [0124] the rate-matching (bit-level puncturing) on the flexible TX time window may an operation of performing the rate-matching several times by assuming a plurality of data start OFDM symbols).

Regarding claim 17, Park et al. - Baldemair - Salem et al. discloses performing the rate matching on the per- channel basis causes the coded bits of each transport block, of the plurality of transport blocks, to be mapped to resources of each channel of the plurality of channels (Park et al., [0123] the coded bits are allocated in a form of a data symbol to which modulation is applied according to each RE (resource element) using a frequency first mapping scheme).

Regarding claims 18, 20, Park et al. - Baldemair - Salem et al. discloses the transmission includes a signal representing the coded bits of the plurality of transport blocks (Park et al., [0127] the transmission node may inform the reception node of information on a rate-matching procedure (bit-level puncturing pattern) according to a data transmission start OFDM symbol in the flexible TX window).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416